department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t tax_exempt_and_government_entities_division number release date ’ date date dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest pursuant to a telephone conversation with your representative earlier today we were informed that your request for a protest has been withdrawn since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below your purposes as stated in your you were incorporated as an italian culture club in original articles are to conduct an association made up of persons who shall be residents of to promote and further good habits and moral virtues which are most essential to happiness and welfare and constitute the very foundation of good citizenship provide its members with pecuniary and other assistance assist such members who shall become widowers and orphans your purposes also include the ability to buy and sell hold mortgages transfer and convey real_estate and personal_property and to loan funds to members your membership is limited to males who have reached the age of majority and are of italian descent or lawfully married to an individual of italian descent your by-laws and your organizing documents clearly indicate that you were formed as an italian fraternal beneficiary society to pay benefits to your members in date you forfeited your charter with the state for failure_to_file your annual returns your application you attributed the failure_to_file to of your members inability to speak english as their first language of your members inability to write english and the fact that most of your members are years of age or older you did not learn of the forfeiture until when the real_estate attorney handling the sale of your clubhouse determined that you were not in good standing with the secretary of state your corporate charter was later reinstated you are not affiliated with any other organization in according to the financial information you provided to supplement your application your primary sources of financial support are membership fees and rental income your current membership consists of men of whom are nonpaying members yearly membership dues are dollar_figure meetings are held monthly at a building you refer to as the club and only members are allowed to attend the notices of your monthly meetings are posted at your building and published in an italian language newspaper the only benefits that you claim your members receive are the in addition your meetings have included discussions of parking for particular right to attend meetings vote enjoy the use of the club facilities between meetings and participate in educational and cultural events sponsored by other organizations nonmembers may also participate in events sponsored by other organizations but may not otherwise use your facilities members which infers that assigned parking may also be a benefit of membership in addition to the monthly meetings held at the club you operate a snack bar where members can enjoy italian coffee espresso or soft drinks members are also allowed to bring in their own alcohol you do not have a liquor license nor is your bar open to the public it is open to members on a daily basis you indicated in your application that the original clubhouse was sold during the year to an unrelated and unaffiliated party and another building was purchased using the proceeds from the sale and loans from two of your members you did not provide information regarding the date_of_acquisition or the purchase_price of your original club facility or whether the property was titled in your name or that of individual members it is also unclear as to how the title to this new property is held and whether additional financing was obtained and if so the related terms and conditions the new_building you purchased consists of a one-story building big_number square feet is occupied by your club and the remainder is occupied by an adjacent barbershop and vacuum cleaner repair shop the lessees of both of these shops pay you rent in the amount of dollar_figure per month which is the same amount they paid to the previous landlord the reason you provide for acquiring both stores is the seller’s refusal to sell the real_estate as a single integrated parcel you do not rent out the club and you have indicated that the rental income from the two stores is used to pay for club activities real_estate_taxes insurance and maintenance you have indicated in the additional information provided to us that you also receive funds from attendance by your members and the general_public at educational and cultural events held at the club these events include a columbus day parade an easter festivity an italian poetry book reading and language classes taught by your non-paid members which are held one or two days per week the fees you charge for attendance of these events are the same for members and nonmembers you have not specified the amount of the fees charged nor have you provided us with any evidence of attendance at any of these events by members or nonmembers since your organization does not use a sign in sheet to track attendance you have requested tax exempt status under sec_501 however based on the initial purpose of your organization you are more akin to a fraternal_organization under sec_501 since the filing of your application you have provided additional information to refute this you attest that none of your members have ever been provided pecuniary or other assistance such as widow or orphan benefits you have expanded eligible members to include anyone who is interested in italian language and culture moreover you have indicated your intent to amend your purposes within your by-laws which is to promote and advance the italian culture and traditions through education and by increasing public awareness of the culture and traditions to further your purposes you have stated that your discussions at your monthly meetings are spoken in italian and include such topics as promoting italian culture and heritage in your community members fluent in italian teach other members who need help in honing their ability to speak italian other italian fraternal organizations provide you with their list of upcoming events to include in your public calendar of italian events events so that members and nonmembers may view italian documentaries and other italian programs additionally as aforementioned you offer language classes and may offer classes on italian wine making and you sometimes hold cultural events which your members advertise by word of mouth or through the use of inexpensive fliers placed in windows of local merchants you subscribe to italian television you indicate further that you intend to award college scholarships to students interested in learning italian language and cuiture that demonstrate a need for financial assistance the amount and frequency of the scholarships will be determinative on your financial condition the applicants will be limited to graduating high school seniors that reside in your town and members or their families are not restricted from applying the criteria for selection will be based on academic ability character good citizenship as well as community service and motivation to pursue courses of study related to italian language and culture the initial selection committee will be your directors who will review the applications and make recommendations to your members whom will ultimately decide by a majority vote the scholarship recipients it is unclear how many high schools were notified of your scholarship program and were provided with application forms and whether any scholarships have been awarded to date sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual and it does not participate or intervene inclusive of publishing or distributing statements in any political campaign or on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operation test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for the required purposes only when its articles or other creating document authorizes it to carry on only activities that are in furtherance of those purposes an organization is not organized exclusively for exempt purposes if its articles expressly empower it to carry on other than as an insubstantial part of its activities activities which are not in furtherance of exempt purposes even though such organization is by the terms of such articles created for a purpose that is not broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations defines the term articles to include the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to exempt purposes an organization’s assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization’s articles or by operation of law be distributed for one or more exempt purposes or to the federal government or toa _ state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such a manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes described in sec_501 unless it serves a public rather than a private interest further provides that it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in order to meet this requirement this section sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense which includes advancement of education sec_1 c -1 d of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in construing the meaning of the phrase exclusively for educational_purposes the supreme court in 326_us_279 stated that this plainly means the presence of a single noneducational purpose if substantial in nature will destroy exemption regardless of the number or importance of truly educational_purposes revrul_66_179 1966_1_cb_139 illustrates how an organization commonly referred to as a garden club could qualify for exemption under different sections of the code depending on its form of organization in describing a garden club that qualifies for exemption under sec_501 the club in the first situation was incorporated as a nonprofit organization for the purposes of instructing the public on horticultural subjects in furtherance of its purposes the organization maintained and operated a free library of materials on horticultural and allied subjects instructed the public on gardening by means of radio television and lecture programs held public flower shows of a noncommercial nature made awards to children for achievement in gardening and made awards for civic_achievement in conservation and horticulture its membership was comprised primarily of amateur gardeners the public and others not - connected to horticulture in the second situation of revrul_66_179 the facts were similar as in the first situation except a substantial part of the organization’s activities but not its primary activity consisted of social functions for the benefit pleasure and recreation of its members it was determined that the facts in this situation were distinguishable from the first situation in that the instant organization conducted substantial social functions not in furtherance of any of the purposes specified in sec_501 the organization did not qualify for exemption under sec_501 since it was determined that it was not operated exclusively for one or more exempt purposes because more than an insubstantial part of its activities were not in furtherance of a c purpose however the organization did qualify for exemption under sec_501 of the code and was held to be operated primarily to bring about civic betterment and social improvements whereas in the fourth situation of revrul_66_179 a garden club qualified for exemption under sec_501 the club was organized by amateur gardeners to promote their common interest in gardening the organization held flower shows and exhibits to display members’ achievement in home gardening scheduled weekly meetings devoted primarily to informal social hours during which matters related to gardening were discussed and issued a publication containing news about members’ social activities and achievements in home gardening its funds were derived from membership dues fees and assessments and participation in its programs were limited to members revrul_67_139 1967_1_cb_129 demonstrates how a gem and mineral club formed to advance the earth sciences may qualify for exemption under sec_501 the club’s membership consists primarily of amateurs and hobbyists interested in geological mineralogical and lapidary activities in furtherance of its purposes the club holds monthly lectures where qualified experts provide discussion instruction and techniques sponsors field trips issues a bulletin containing educational materials maintains a library of reference materials assists the local museum in its display of gems and minerals and annually conducts a show for the general_public the general_public just as its members are invited to attend all club functions and participate in its programs on the same basis it was held that the lectures discussions field trips and shows conducted by the club to which the general_public is invited are recognized educational methods within the meaning of the regulations even though they serve recreational interests revrul_73_439 1973_2_cb_176 held as non-exempt a discussion group that held closed meetings at which personally oriented speeches were given followed by the serving of food and other refreshments each meeting was conducted as to encourage personal contact and fellowship among members the topic discussed by the faculty guest speakers did not necessarily reflect their particular areas of academic expertise it was concluded that there was no evidence that the topics discussed fell within any particular field of inquiry nor did the discussions communicate any organized body of knowledge or information that would develop or improve the individual capabilities of the participants to a significant extent or result in any public benefit the meetings were more akin to the socializing that takes place at meetings of fraternal and professional clubs in deciding whether you are organized and operated exclusively for charitable and educational_purposes we must examine and consider all the facts and circumstances as illustrated in the summarized revenue rulings an organization can attain exempt status under sec_501 by having its purposes qualify as charitable and educational this can be accomplished through offering structured and purposeful educational programs to its members and the public educational bulletins public displays public shows and maintaining a library of reference materials your activities are similar to the organization described in revrul_73_439 for your monthly meetings are closed to the public and members are able to enjoy snacks coffee drinks or even their own alcoholic beverages while present at these meetings or at any other time also the discussions although in italian and although include topics such as promoting italian culture in the community do not constitute an organized body of knowledge or information that would improve or develop the members capabilities nor result in any benefits to the public the fact that some members may improve their italian speaking abilities as a result of attending the meetings does not necessarily qualify the organization as being engaged in an activity that is primarily educational in the charitable sense of serving a public interest or purpose it is evident that the functions of your organization as the organization in the ruling are to a significant extent designed to stimulate fellowship among your members alone you are distinguishable from the organizations described in the first situation of both revrul_66_179 and revrul_67_139 since these organizations provided structured and purposeful instruction and training that was educational to its members and to the public the horticulture and geological mineralogical and lapidary training and instruction were presented by effective means of correspondence such as issuing bulletins radio and television programs and through lectures public displays and shows moreover both organizations maintain and operate a library of reference materials available to members and the public although you offer language classes one or two days per week subscribe to italian television and occasionally hold cultural events your members seem to have exclusive use of the building at all other times and you have not substantiated that these classes and events have included attendance by the public based on the financial information you provided it appears that your bar is used regularly and your members have exclusive use of the bar this fact when considered with the fact that your members are allowed to bring in their own alcohol supports the finding that you organized to operate primarily as a bar furthermore according to your letter dated date your advertising is done by word of mouth and the newspaper article written in italian that you provided does not appear to be widely distributed and only references the opening of your new location as opposed to publicizing any of your educational and cultural events therefore a substantial part of your activities are more social rather than charitable or educational in nature unlike the organizations distinguished above one of your primary activities is the rental of a barbershop and vacuum cleaner repair shop this activity is indistinguishable from a commercial activity therefore the rental of these stores would not be regarded as furthering any charitable purpose furthermore it is not clear from the information you provided related to your scholarship program how many awards have been granted who the recipients were whether they were advertised and how many high schools were notified there also are no restrictions on members or their families receiving these scholarships your meetings have included discussions on parking spaces for members which infer members may receive free parking these facts considered together with all the other facts and circumstances require us to conclude that your principle purpose is not educational within the meaning of sec_501 you are also not organized exclusively for exempt purposes within the meaning of sec_1 c -1 c of the regulations and you operate primarily more for private rather than public purposes within the meaning of sec_1 c -1 d of the regulations in addition we conclude that you are not organized exclusively for charitable purposes within the meaning of sec_1 c -1 b of the regulations since your current articles and bylaws do not limit your purposes to one or more exempt_activities and do expressly authorize you to engage in nonexempt activities also your dissolution clause does not meet the requirements of sec_1_501_c_3_-1 because the dissolution is improperly set to occur during the lifetime of an individual in light of all of the above we hold that you are not organized and operated for charitable purposes within the meaning of sec_501 of the code therefore you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal tax returns furthermore contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you - must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
